DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding claims 1, 13 and 17 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Child et al. (U.S. Patent Application Publication 2017/0211838), applicant argues (see pages 8-9 of applicant's remarks filed Oct 13, 2022) the cited references, alone or in combination, fail to describe or suggest at least the claimed features, specifically the feature, “obtaining air quality data from an air quality sensor”, the reason being is that Child’s thermistor is not an air quality sensor and Child’s room temperature is not air quality data. Examiner has previously noted that in applicant’s disclosure paragraph 0021, applicant considers air temperature to be an attribute of air quality, and in fact it is stated that air quality is determined based on temperature. Thus, in light of applicant’s disclosure, it is clear that the temperature of the air represents the quality of the air. Applicant argues, in regards to paragraph 0022 of applicant’s disclosure, “the temperature itself is not the same as the air quality data”, as the basis for the argument that Child’s thermistor is not an air quality sensor and Child’s room temperature is not air quality data. However, examiner points out there is no such statement “the temperature itself is not the same as the air quality data” in applicant’s disclosure. In fact, the statement is in contradiction to paragraph 0022 which describes data such as the environmental parameter of temperature of which the air quality is dependent on, in other words a direct relationship between temperature data and air quality. See below rejections.
Regarding the dependent claims, applicant presents similar arguments (see page 9 of applicant's remarks) to those of claim 1. Examiner directs applicant to the above response for claim 1. See below rejections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 13, 14, 16 - 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Child et al. (U.S. Patent Application Publication 2017/0211838) hereinafter Child.

Regarding Claim 1, Child discloses:
A computer-implemented method (Figs 2, 3 para 0031, 0054: computing device 205/205-a implements functions to perform the operations) comprising:
obtaining first sensor data from a sensor that is not an air quality sensor (para 0039-44, 0022: images [first sensor data] are obtained from a camera that captures [senses] images [sensor that is not an air quality sensor]);
using the first sensor data determining that one or more users are present in an area of a property (para 0039-44, 0022: the capture images are analyzed to determine the presence of an occupant/person or occupants in an area of the premises [determining that one or more users are present] in relation to the location where the images were captured, for example a room, the occupant or occupants are those who use the HVAC system [users], the presence of the occupant or occupants is used as the basis for proceeding with subsequent steps of further data gathering and analysis that will affect operation of the HVAC system);
based on determining that the one or more users are present in the area of the property, obtaining air quality data from an air quality sensor (para 0042-44, 0061, 0063, fig. 6: based on detecting the presence of the occupant/person, a command is then sent, step 610, to a thermistor [air quality sensor] to measure the temperature [air quality data] of the room which is obtained from the thermistor; (examiner notes in light of applicant’s disclosure para 0021-22, applicant considers air temperature to be an attribute of air quality);
determining that the air quality data satisfy an air quality criterion (Fig. 6, para 0042-44, 0061, 0063: the measured temperature is compared to a temperature setting to determine the measured temperature is not matching [satisfy an air quality criterion] of the temperature setting); and
based on a determination that the air quality data satisfy the air quality criterion, activating an air quality device (Fig. 6, para 0042-44, 0061, 0063: based on the measured temperature does not match the temperature setting the heating or cooling component of the HVAC system [air quality device] is activated).

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Child further discloses:
wherein determining that the one or more users are present in the area of the property comprises:
detecting, by a motion sensor, motion of the one or more users in the area of the property (para 0039: the capture images captured by the camera used to determine the presence of the occupant/person or occupants in the area of the premises are analyzed  using analysis of two or more images to indicate movement [motion] of the occupant/person as they move in the premises, thus the camera used to capture the images is utilized as a motion sensor); and
determining that the one or more users are present in the area of the property based on the motion sensor detecting the motion of the one or more users in the area of the property (para 0039: the capture images captured by the camera used to determine the presence of the occupant/person or occupants in the area of the premises are analyzed  using analysis of two or more images to indicate movement [motion] of the occupant/person as they move in the premises, thus indicating the presence of the occupant/person in relation to the location where the images were captured).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, Child further discloses:
determining a number of the one or more users present in the area of the property (para 0039-44: a determination is made there is more than one [a number] occupant /person in the room, for example an occupant is determined to be present and an infant is determined to be present);
controlling an operation of the air quality device based on the number of the one or more users present in the area of the property (para 0044: the temperature operation of the HVAC system is controlled based on there is more than one occupant /person in the room).

Regarding Claim 6, in addition to the elements stated above regarding claim 5, Child further discloses:
wherein determining the number of the one or more users comprises:
obtaining an image or a video of the area of the property from a camera that is configured to monitor the area of the property (para 0039-42: obtained captured images from a camera are utilized to determine that there is more than one occupant /person present in an area of the premises), and
determining the number of the one or more users in the image or the video of the area of the property (para 0039-42: obtained captured images from a camera are utilized to determine that there is more than one occupant /person present in an area of the premises).

Regarding Claim 13, Child discloses:
An integrated air quality control system (para 0022, 0031, 0054: HVAC control system integrated with image capture and temperature measurement devices for the purpose of controlling temperature), comprising:
an air quality sensor that is configured to monitor air quality in an area of a property (Fig. 6, para 0042-44, 0061, 0063: the system includes a thermistor [air quality sensor] which is commanded to [configured to] measure temperature [monitor air quality] [examiner notes in light of applicant’s disclosure para 0021-22, applicant considers air temperature to be an attribute of air quality] of a room [an area of a property]);
a sensor that is not an air quality sensor (para 0039-44, 0022: the system includes a camera [sensor that is not an air quality sensor] for capturing [senses] images);
an air quality device that is configured to be operated based on data from the sensor and the air quality sensor (Fig. 6, para 0022, 0039-44, 0061, 0063: a heating or cooling component of the HVAC system [air quality device] is operated based on captured images [data] from the camera and the measured temperature [data] from the thermistor [based on data from the sensor and the air quality sensor]); and
at least one controller configured to perform operations (Figs 2, 3 para 0031, 0054: computing device 205/205-a implements functions to perform the operations) comprising:
obtaining first sensor data from the sensor that is not the air quality sensor (para 0039-44, 0022: images [first sensor data] are obtained from the camera that captures [senses] images [sensor that is not the air quality sensor]),
using the first sensor data determining that one or more users are present in an area of a property (para 0039-44, 0022: the capture images are analyzed to determine the presence of an occupant/person or occupants in an area of the premises [determining that one or more users are present] in relation to the location where the images were captured, for example a room, the occupant or occupants are those who use the HVAC system [users], the presence of the occupant or occupants is used as the basis for proceeding with subsequent steps of further data gathering and analysis that will affect operation of the HVAC system);
based on determining that the one or more users are present in the area of the property, obtaining air quality data from an air quality sensor (para 0042-44, 0061, 0063, fig. 6: based on detecting the presence of the occupant/person, a command is then sent, step 610, to a thermistor [air quality sensor] to measure the temperature [air quality data] of the room which is obtained from the thermistor; (examiner notes in light of applicant’s disclosure para 0021-22, applicant considers air temperature to be an attribute of air quality);
determining that the air quality data satisfy an air quality criterion (Fig. 6, para 0042-44, 0061, 0063: the measured temperature is compared to a temperature setting to determine the measured temperature is not matching [satisfy an air quality criterion] of the temperature setting); and
based on a determination that the air quality data satisfy the air quality criterion, activating an air quality device (Fig. 6, para 0042-44, 0061, 0063: based on the measured temperature does not match the temperature setting the heating or cooling component of the HVAC system [air quality device] is activated).

Regarding Claim 14, in addition to the elements stated above regarding claim 13, Child further discloses:
wherein determining that the one or more users are present in the area of the property comprises:
detecting, by a motion sensor, motion of the one or more users in the area of the property (para 0039: the capture images captured by the camera used to determine the presence of the occupant/person or occupants in the area of the premises are analyzed  using analysis of two or more images to indicate movement [motion] of the occupant/person as they move in the premises, thus the camera used to capture the images is utilized as a motion sensor); and
determining that the one or more users are present in the area of the property based on the motion sensor detecting the motion of the one or more users in the area of the property (para 0039: the capture images captured by the camera used to determine the presence of the occupant/person or occupants in the area of the premises are analyzed  using analysis of two or more images to indicate movement [motion] of the occupant/person as they move in the premises, thus indicating the presence of the occupant/person in relation to the location where the images were captured).

Regarding Claim 16, in addition to the elements stated above regarding claim 13, Child further discloses:
determining a number of the one or more users present in the area of the property (para 0039-44: a determination is made there is more than one [a number] occupant /person in the room, for example an occupant is determined to be present and an infant is determined to be present);
controlling an operation of the air quality device based on the number of the one or more users present in the area of the property (para 0044: the temperature operation of the HVAC system is controlled based on there is more than one occupant /person in the room).

Claim 17 is rejected under the same grounds stated above for Claim 1. Child (para 0031-32) discloses the computer-readable medium having instructions executed by a processor to perform the operations.

Claim 18 is rejected under the same grounds stated above for Claim 2.

Claim 19 is rejected under the same grounds stated above for Claim 5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Child in view of Kolavennu et al. (U.S. Patent Application Publication 2018/0211666) hereinafter Kolavennu.

Regarding Claim 3, in addition to the elements stated above regarding claim 1, Child does not explicitly disclose:
wherein determining that the one or more users are present in the area of the property comprises:
detecting, by a sound sensor, a voice command of the one or more users in the area of the property; and
determining that the one or more users are present in the area of the property based on the sound sensor detecting the voice command of the one or more users in the area of the property.
However, in a related field of endeavor (i.e. detecting voice command of a user in an area) Kolavennu teaches (para 0034) a microphone [sound sensor] to detect a voice command of the user in the particular room and further teaches (para 0038-39) the receipt of the detected voice command and subsequent action in response from the system to the voice command is directed to a device, such as one that controls temperature, located in the particular room, thus determining through detection of the voice command and subsequent response that there is a user present in the particular room. In addition, Child (para 0048) teaches the controller utilizing voice communications with a sensor, suggesting presence control using voice. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Kolavennu to Child’s system to include the sound sensor to allow determining user presence via voice command detection, thus providing an enhanced user interface for the user by using voice command detection to help control HVAC equipment in the area where the user is determined to be present (Kolavennu para 0003-4, 0038-39).

Regarding Claim 4, in addition to the elements stated above regarding claim 3, the combination further discloses:
wherein detecting the voice command comprises receiving predetermined keywords or phrases from the one or more users (Kolavennu para 0034, 0037: the voice command which is detected is preceded by receiving any of several trigger phrases/keywords, the detection is configured [predetermined] to recognize and support multiple different trigger phrases/keywords, such as “Lyric”, “Hi Lyric”, “Alexa”, “OK, Google”).

Regarding Claim 15, in addition to the elements stated above regarding claim 13, Child does not explicitly disclose:
wherein determining that the one or more users are present in the area of the property comprises:
detecting, by a sound sensor, a voice command of the one or more users in the area of the property; and
determining that the one or more users are present in the area of the property based on the sound sensor detecting the voice command of the one or more users in the area of the property.
However, in a related field of endeavor (i.e. detecting voice command of a user in an area) Kolavennu teaches (para 0034) a microphone [sound sensor] to detect a voice command of the user in the particular room and further teaches (para 0038-39) the receipt of the detected voice command and subsequent action in response from the system to the voice command is directed to a device, such as one that controls temperature, located in the particular room, thus determining through detection of the voice command and subsequent response that there is a user present in the particular room. In addition, Child (para 0048) teaches the controller utilizing voice communications with a sensor, suggesting presence control using voice. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Kolavennu to Child’s system to include the sound sensor to allow determining user presence via voice command detection, thus providing an enhanced user interface for the user by using voice command detection to help control HVAC equipment in the area where the user is determined to be present (Kolavennu para 0003-4, 0038-39).

Allowable Subject Matter
Claims 7 – 12 and 20 have no prior art rejection, the claims are not taught by or obvious over the prior art and are objected to as depending from a rejected base claim and are allowable if rewritten in independent form including all of their limitations and all limitations of their base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653      

/MD S ELAHEE/Primary Examiner, Art Unit 2653